 Case 2:21-cv-02855-EK-ST Document 9 Filed 06/09/21 Page 1 of 2 PageID #: 60




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
DEBRA BECKER,
                                                                     Docket No.:
                                   Plaintiff,                        21-cv-02855 (EK) (ST)

                 -against-

NASSAU BOCES SCHOOL DISTRICT, BOARD OF                               NOTICE OF APPEARANCE
COOPERATIVE EDUCATIONAL SERVICES OF
NASSAU COUNTY (NASSAU BOCES); DR. ROBERT
DILLON, Individually and as District Superintendent of
the Board of Cooperative Educational Services of Nassau
County; DR. TRACEY NEKULAK, Individually and as
Executive Director of Human Resources of the Board of
Cooperative Educational Services of Nassau County; KIM
SCHAROFF, Individually and as Supervisor 1-Speech
Language and Hearing Services of the Board of
Cooperative Educational Services of Nassau County;
PATRICIA SCHWETZ, Individually and as Assistant
Director of the Board of Cooperative Educational Services
of Nassau County; DR. RANDALL SOLOMON;
ISLAND PSYCHIATRY, PC; and JOHN DOE AND
JANE DOE # 1-100, said names being fictitious, it being
the intent of Plaintiff to designate any and all individuals,
officers, members, agents, servants, and/or employees of
the aforementioned agencies owing a duty of care to
Plaintiff, individually and jointly and severally,


                                    Defendants.
-----------------------------------------------------------------X


       PLEASE TAKE NOTICE, that CHELSEA WEISBORD, an associate of the firm of

SOKOLOFF STERN LLP, attorneys for defendants, BOARD OF COOPERATIVE

EDUCATIONAL SERVICES OF NASSAU COUNTY (NASSAU BOCES) s/h/a NASSAU

BOCES SCHOOL DISTRICT, DR. ROBERT DILLON, DR. TRACEY NEKULAK, KIM

SCHAROFF, and PATRICIA SCHWETZ, hereby files this notice for purpose of receiving ECF
 Case 2:21-cv-02855-EK-ST Document 9 Filed 06/09/21 Page 2 of 2 PageID #: 61




alerts via email. This notice is not intended, and should not be construed, as a waiver of any

jurisdictional defenses.

Dated: Carle Place, New York
       June 9, 2021
                                                  SOKOLOFF STERN LLP
                                                  Attorneys for Defendants
                                                  Board of Cooperative Educational Services
                                                  of Nassau County (Nassau BOCES) s/h/a
                                                  Nassau BOCES School District, Dr. Robert
                                                  Dillon, Dr. Tracey Nekulak, Kim Scharoff,
                                                  and Patricia Schwetz


                                                  ________________________
                                           By:    CHELSEA WEISBORD
                                                  179 Westbury Avenue
                                                  Carle Place, NY 11514
                                                  (516) 334-4500
                                                  File No. 180074

TO:
       All counsel of record (via ECF)




                                              2
